FROM GRAFTON CIRCUIT COURT.
In his original declaration the plaintiff seeks to recover damages of the defendant for carrying away his wood and timber, and this grievance is there stated with the additional circumstance that the defendant broke and entered his close. By the proposed amendment he seeks to recover for carrying away the same wood and timber, but omits the circumstance of the breaking and entering. I think the amendment comes quite within the statute, and the practice under it in this state, and should be allowed.